
	
		I
		112th CONGRESS
		2d Session
		H. R. 4233
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Oversight and Government
			 Reform, Science, Space,
			 and Technology, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the National Geospatial Technology
		  Administration within the United States Geological Survey to enhance the use of
		  geospatial data, products, technology, and services, to increase the economy
		  and efficiency of Federal geospatial activities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Map It Once, Use It Many Times
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Title I—National Geospatial Technology Administration
					Sec. 101. Definitions.
					Sec. 102. National Geospatial Technology
				Administration.
					Sec. 103. Establishment and maintenance of National Geospatial
				Database.
					Sec. 104. Reorganization of geospatial and land management
				activities.
					Sec. 105. Promulgation of standards for Federal geospatial
				data.
					Sec. 106. Protection of geospatial data.
					Sec. 107. Assumption of geospatial functions of other Federal
				agencies.
					Sec. 108. Acquisition of geospatial data from public
				sources.
					Sec. 109. Acquisition of geospatial data from commercial
				sources.
					Title II—National Geospatial Policy Commission
					Sec. 201. Establishment; primary duties.
					Sec. 202. Requirements for National Geospatial Data
				Plan.
					Sec. 203. Membership.
					Title III—Contractor Performance of Federal Geospatial
				Activities
					Sec. 301. Policy.
					Sec. 302. Definitions.
					Sec. 303. Conversion to contractor performance.
					Sec. 304. Requirement for performance in United
				States.
					Title IV—Encouraging Private Enterprise
					Sec. 401. Findings; purposes.
					Sec. 402. Strategy for encouraging Federal use of private
				geospatial firms.
					Title V—Geospatial Research and Development
					Sec. 501. Purposes.
					Sec. 502. Definitions.
					Sec. 503. Geospatial Research Plan.
					Sec. 504. Policy directives for research and
				development.
					Sec. 505. Annual report.
				
			2.FindingsCongress finds the following:
			(1)Geospatial data is
			 necessary and essential to—
				(A)the management of natural resources;
				(B)economic
			 development;
				(C)the management,
			 adjudication, and prevention of future disruptions in the home mortgage
			 system;
				(D)the development
			 and implementation of a smart energy grid;
				(E)the deployment of
			 universal domestic broadband service;
				(F)the management of
			 Federal real property assets;
				(G)emergency
			 preparedness and response;
				(H)homeland
			 security;
				(I)the delivery of efficient health care and
			 other services provided, financed, or regulated by the Federal Government;
			 and
				(J)the maintenance,
			 rehabilitation, and enhancement of public works, transportation, and other
			 infrastructure of the United States.
				(2)The geospatial
			 technology field is a high growth, high demand, and economically vital sector
			 of the economy of the United States.
			(3)The United States
			 is the leader in the global geospatial technology field. The thousands of
			 geospatial firms in the United States, which include many small businesses, are
			 among the most capable and qualified geospatial firms in the international
			 market.
			(4)Geospatial
			 technologies can enhance the operations of government in planning and analysis,
			 asset management, situation awareness, workforce empowerment, citizen
			 engagement, transparency, education, and other services.
			(5)The full use and
			 exploitation of geospatial technologies can foster economic growth, contribute
			 to environmental stewardship, and enable scientific and technological
			 excellence.
			(6)Studies have
			 indicated that Federal agencies are not effectively using geospatial
			 technologies and can improve the management of information resources and other
			 applications.
			(7)Efforts to reduce
			 redundancies in geospatial investments have not been fully successful. Federal
			 agencies are still independently acquiring and maintaining potentially
			 duplicative and costly data sets and systems and until these problems are
			 resolved, duplicative geospatial investments are likely to persist.
			3.PurposesThe purposes of this Act shall be to—
			(1)ensure that a
			 centralized and comprehensive database of geospatial data for the United States
			 is available for use by the Federal Government to—
				(A)improve the
			 quality of services provided by the Federal Government; and
				(B)reduce the costs
			 to the Federal Government of providing such services;
				(2)coordinate Federal
			 agencies, State and local governments, and private entities to—
				(A)maximize the use
			 of private geospatial firms for the performance of Federal geospatial
			 activities; and
				(B)eliminate
			 redundancy in the Federal performance of geospatial activities;
				(3)foster the
			 establishment and growth of private geospatial firms in the United States;
			 and
			(4)facilitate the
			 development of new geospatial technology in the United States.
			4.DefinitionsIn this Act:
			(1)The term
			 Administrator means the Administrator of the National Geospatial
			 Technology Administration.
			(2)The term geospatial activity
			 means—
				(A)the collection of
			 geospatial data, including collection from terrestrial, ground-based, airborne,
			 or spaceborne platforms;
				(B)the organization of geospatial data,
			 including organization in a survey (including a GPS or field survey), map,
			 chart, plan, report, or description;
				(C)the storage,
			 dissemination, and retrieval of geospatial data;
				(D)the interpretation
			 and use of geospatial data;
				(E)the development of
			 products or technology to facilitate the activities described in subparagraphs
			 (A) through (D); and
				(F)activities (other than exclusively
			 business-related activities) for the enhancement of geospatial data and its
			 use.
				(3)The term
			 geospatial data means data—
				(A)relating to
			 natural and human-made physical features and phenomena on or below the surface
			 of the Earth or in the space above the Earth, which may include data on the
			 size, shape, and location of such features, and data on the legal boundaries
			 relating to such features; and
				(B)developed by
			 professionals, including surveyors, photogrammetrists, hydrographers,
			 geodesists, and cartographers.
				(4)The term
			 private geospatial firm means a private individual, firm,
			 partnership, corporation, association, or other legal entity organized and
			 permitted by law to engage in geospatial activities, that engages in such
			 activities—
				(A)as a regular
			 course of trade or business; and
				(B)with the principal
			 objective of livelihood and profit.
				(5)The term
			 real property means land and—
				(A)crops, forests,
			 and other resources attached to or contained in the land;
				(B)buildings or other
			 structures on the land; and
				(C)improvements to
			 the land, including fixtures permanently attached to the land or to structures
			 on the land.
				(6)The term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the
			 Northern Mariana Islands, and any other territory or possession of the United
			 States.
			INational
			 Geospatial Technology Administration
			101.DefinitionsIn this title:
				(1)The term
			 cadastral information means information on real property that
			 includes information on—
					(A)the location,
			 boundaries, and size of the property; and
					(B)the use, value,
			 ownership (including any interest, benefit, right, or privilege in the
			 property), and assets of the property.
					(2)The term cadastral parcel
			 means a single area of land or, more particularly, a volume of space, under
			 homogeneous real property rights, unique ownership, subdivision, or
			 description, and address.
				(3)The term
			 geodetic control information means information on the coordinate
			 positions of geographic data established using a common reference
			 system.
				(4)The term
			 orthoimagery means ge­o­ref­er­enced image maps prepared from an
			 aerial photograph or remotely sensed data from which displacements of images
			 caused by sensor orientation and terrain relief have been removed.
				102.National
			 Geospatial Technology Administration
				(a)EstablishmentTo carry out the purposes of this Act,
			 there is established within the Department of the Interior the National
			 Geospatial Technology Administration.
				(b)Administrator
					(1)In
			 generalThe National Geospatial Technology Administration shall
			 be headed by an Administrator, who shall report directly to the Secretary of
			 the Interior.
					(2)AppointmentThe
			 Administrator shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					103.Establishment and
			 maintenance of National Geospatial Database
				(a)EstablishmentThe Administrator shall establish and
			 maintain a comprehensive database of geospatial data for all lands owned or
			 managed by the United States (including public lands), all Indian trust
			 parcels, and, to the extent possible, all non-Federal lands in each State. The
			 database shall be known as the National Geospatial
			 Database.
				(b)Contents of
			 databaseThe National
			 Geospatial Database shall include, for all lands described in subsection (a),
			 the following geospatial data (as applicable):
					(1)Cadastral
			 information, organized on large scale maps—
						(A)using a geodetic
			 network as a reference frame;
						(B)with a cadastral
			 boundary overlay delineating all cadastral parcels; and
						(C)with a system for
			 indexing and identifying each cadastral parcel.
						(2)Geodetic control
			 information.
					(3)Orthoimagery.
					(4)Elevation and
			 bathymetry.
					(5)Information on
			 transportation networks.
					(6)Hydrography.
					(7)Information on underground infrastructure,
			 including the location, type, size, composition, and use of underground
			 structures including tunnels and pipelines, including through reference
			 to—
						(A)aerial
			 photogrammetric maps;
						(B)GPS and field
			 surveys;
						(C)as-built
			 drawings;
						(D)service connection
			 cards; and
						(E)historical maps
			 and documents.
						(8)Information on the
			 geographic areas of governmental and administrative units.
					(9)In the case of Federal property, any
			 determination the Administrator has made about the property under section
			 103(b).
					(10)Other geospatial
			 data determined by the Administrator, in consultation with the National
			 Geospatial Policy Commission, to be useful in carrying out national priorities
			 including—
						(A)economic
			 development;
						(B)the management,
			 adjudication, and prevention of future disruptions in the home mortgage
			 system;
						(C)the development
			 and implementation of a smart energy grid;
						(D)the deployment of
			 universal domestic broadband service;
						(E)the management of
			 Federal real property assets;
						(F)emergency
			 preparedness and response;
						(G)homeland
			 security;
						(H)the delivery of efficient health care and
			 other services provided, financed, or regulated by the Federal government;
			 and
						(I)the maintenance,
			 rehabilitation and enhancement of the public works, transportation, and other
			 infrastructure of the United States.
						(c)Public
			 availability
					(1)In
			 generalExcept as provided by paragraph (2), the National
			 Geospatial Database shall be available to the public.
					(2)Exception for
			 national securityThe
			 Administrator shall withhold from public disclosure any information the
			 disclosure of which reasonably could be expected to cause damage to the
			 national security of the United States.
					(d)Funding
			 strategyThe Administrator
			 shall develop and implement a strategy to fund the establishment and
			 maintenance of the National Geospatial Database through means that may
			 include—
					(1)the use of
			 appropriated funds;
					(2)the establishment
			 of user fees for the National Geospatial Database;
					(3)the establishment
			 of a revolving fund with respect to the user fees;
					(4)interagency and intergovernmental
			 partnerships; and
					(5)public-private
			 partnerships.
					104.Reorganization
			 of geospatial and land management activities
				(a)Implementation
			 of National Geospatial Data PlanThe Administrator shall carry out the
			 recommendations of the National Geospatial Data Plan developed by the National
			 Geospatial Policy Commission under section 202(c).
				(b)Determination
			 with respect to management of Federal propertyThe Administrator shall determine whether
			 any property owned or managed by the United States may be better managed
			 through ownership by a non-Federal entity, including a State or local
			 government, a tribal government, a nonprofit organization, or a private entity.
				105.Promulgation of
			 standards for Federal geospatial data
				(a)PromulgationThe Administrator, in consultation with the
			 Administrator of the Office of Electronic Government, shall promulgate
			 standards to ensure the interoperability of geospatial data collected by or
			 with the support of the Federal Government. Such standards shall be consistent
			 with—
					(1)standards applicable to geospatial data in
			 the Federal Real Property Profile established under section 4(c) of Executive
			 Order No. 13327 of February 4, 2004; and
					(2)protocols for the
			 collection of geospatial data developed under section 216 of the E–Government
			 Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note).
					(b)Conformance with
			 standards
					(1)Requirement for
			 Federal conformanceThe head
			 of each agency of the Federal Government shall coordinate with the
			 Administrator to ensure that all geospatial data collected by or with the
			 support of the agency conforms with the standards promulgated under subsection
			 (a), including geospatial data collected under the following
			 authorities:
						(A)Office of
			 Management and Budget Circular A–16.
						(B)Executive Order
			 No. 12906 of April 11, 1994.
						(C)The Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.).
						(D)The Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2801 et seq.).
						(2)Encouragement of
			 non-Federal conformanceThe Administrator shall encourage
			 conformance of all other geospatial data collected for lands in the United
			 States with the standards promulgated under paragraph (1).
					106.Protection of
			 geospatial dataThe
			 Administrator shall promulgate regulations and carry out activities to prevent
			 any inmate in a Federal Prison Industries program under chapter 307 of title
			 18, United States Code, or a work program operated by a prison or jail of a
			 State or subdivision thereof from having access to any geospatial data
			 regarding the location of—
				(1)surface and
			 subsurface infrastructure providing communications or water or electrical power
			 distribution or transmission;
				(2)pipelines for the
			 distribution or transmission of natural gas, bulk petroleum products, or other
			 commodities;
				(3)other utilities;
			 or
				(4)any personal or
			 financial information about any individual private citizen, including
			 information relating to such person’s real property however described.
				107.Assumption of
			 geospatial functions of other Federal agencies
				(a)Functions of
			 Department of the InteriorAll geospatial functions vested by law
			 in the Department of the Interior are hereby transferred to the Administrator,
			 including the following:
					(1)The responsibilities for the survey of
			 public lands and related functions vested by chapter 1 of title 32 of the
			 Revised Statutes of the United States (43 U.S.C. 52–59).
					(2)All geospatial
			 functions of the Geography Division of the United States Geological Survey,
			 including functions vested by the Act of June 4, 1897 (16 U.S.C. 474).
					(3)The responsibilities, vested by the revised
			 Office of Management and Budget Circular A–16, dated August, 19, 2006, for
			 stewardship by the Bureau of Land Management of cadastral and Federal land
			 ownership spatial data themes.
					(b)Functions of
			 Department of AgricultureAll
			 geospatial functions vested by law in the Department of Agriculture with
			 respect to the National Forest System are hereby transferred to the
			 Administrator, including the authority to survey and map lands in and around
			 the National Forest System lands vested by authorities, including the
			 following:
					(1)Public Law 85–569
			 (7 U.S.C. 1012a).
					(2)Public Law 97–465
			 (16 U.S.C. 521d et seq.).
					(c)Functions of
			 National Oceanic and Atmospheric AdministrationAll geospatial functions vested by law in
			 the National Oceanic and Atmospheric Administration are hereby transferred to
			 the Administrator, including all functions of the National Geodetic Survey and
			 other geospatial functions vested by authorities, including the
			 following:
					(1)Section 4685 of the Revised Statutes of the
			 United States (33 U.S.C. 884).
					(2)The Act entitled
			 An Act to define the functions and duties of the Coast and Geodetic
			 Survey, and for other purposes, approved August 6, 1947 (33 U.S.C. 883a
			 et seq.).
					(3)Reorganization
			 Plan No. 4 of 1970 (84 Stat. 2090).
					(4)Section 6082 of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (33 U.S.C.
			 883j).
					(5)The Hydrographic
			 Services Improvement Act of 1998 (33 U.S.C. 892a et seq.).
					(6)Section 206 of the
			 Department of Commerce and Related Agencies Appropriations Act, 2003 (33 U.S.C.
			 883l).
					(d)Effective
			 dateThis section shall be effective on the date that is 270 days
			 after the date of the enactment of this Act.
				108.Acquisition of
			 geospatial data from public sources
				(a)Federal
			 agenciesAt the request of
			 the Administrator, the head of each Federal agency shall make available to the
			 Administrator for inclusion in the National Geospatial Database geospatial data
			 collected by the agency subject to privacy protections, including—
					(1)all geospatial
			 data collected under the Real Estate Settlement Procedures Act of 1974 (12
			 U.S.C. 2601 et seq.);
					(2)all geospatial
			 data collected under the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801
			 et seq.); and
					(3)notwithstanding sections 9 and 214 of title
			 13, United States Code, and to the extent consistent with individual privacy
			 protections, all data on building addresses and geographical coordinates
			 collected by the Director of the Bureau of the Census.
					(b)Non-Federal
			 entities
					(1)Cost-sharing
			 agreementsThe Administrator
			 may enter into cost-sharing agreements with, and provide other financial
			 incentives to, State and local governments and private entities and individuals
			 to collect and share with the Administrator geospatial data for inclusion in
			 the National Geospatial Database.
					(2)Limitations on
			 amountThe Federal share of any cost-sharing agreement under
			 paragraph (1) shall not exceed 50 percent of the total cost to the State of
			 collecting and sharing the data.
					109.Acquisition of
			 geospatial data from commercial sources
				(a)Commercial
			 sourcesThe Administrator
			 shall, to the maximum extent practicable, enter into contracts to obtain
			 geospatial data from commercial sources.
				(b)Licensed
			 data
					(1)In
			 generalIn carrying out this Act, the Administrator may acquire
			 licensed geospatial data from commercial sources.
					(2)ConsiderationsIn
			 determining whether to acquire licensed geospatial data from commercial
			 sources, the Administrator shall take into account—
						(A)existing
			 law;
						(B)the quality of the
			 data relative to the intended use;
						(C)the preferences of
			 the intended (as opposed to incidental) beneficiaries of the data;
						(D)any restrictions
			 on redistribution of the licensed data, and their effect on—
							(i)the
			 ability of each agency using the data to carry out a mandate of the agency;
			 and
							(ii)the
			 benefit of the geospatial data to its intended users.
							IINational
			 Geospatial Policy Commission
			201.Establishment;
			 primary dutiesThere is hereby
			 established a commission, to be known as the National Geospatial Policy
			 Commission (referred to hereinafter as the Commission). The
			 Commission shall—
				(1)develop and
			 periodically amend a comprehensive plan, to be known as the National
			 Geospatial Data Plan;
				(2)coordinate Federal
			 agencies, State and local governments, and private entities to eliminate
			 redundancy in the performance of geospatial activities;
				(3)convert geospatial
			 activities to performance by private geospatial firms when possible; and
				(4)reduce the costs
			 to the Federal Government of geospatial activities not eliminated or converted
			 to performance by private geospatial firms.
				202.Requirements
			 for National Geospatial Data Plan
				(a)Identification
			 of all geospatial activities performed by or for the Federal
			 GovernmentThe Commission
			 shall identify in the National Geospatial Data Plan each geospatial activity
			 performed by or for the Federal Government, and—
					(1)the nature and
			 purpose of the activity;
					(2)the authority
			 under which the activity is performed; and
					(3)the amount
			 expended by the Federal Government in fiscal year 2009 for the activity.
					(b)Identification
			 of redundant, inefficient, and unnecessary geospatial
			 activitiesThe Commission shall identify in the National
			 Geospatial Data Plan each geospatial activity under subsection (a)—
					(1)the performance of
			 which is unnecessary; and
					(2)that may be
			 converted to performance by a private geospatial firm.
					(c)Identification
			 of best means of acquiring geospatial dataThe Commission shall develop and include in
			 the National Geospatial Data Plan recommendations (including, as applicable,
			 recommendations for changes in existing law) for—
					(1)elimination of
			 geospatial activities identified under subsection (b)(1);
					(2)conversion of
			 geospatial activities identified under subsection (b)(2) to performance by a
			 private geospatial firm;
					(3)conversion of
			 performance of geospatial activities identified under subsection (b)(3)(A) to
			 performance by a State or local government; and
					(4)consolidation of geospatial activities
			 identified under subsection (b)(3)(B).
					(d)Estimate of cost
			 savings from adopting recommendationsThe Commission shall
			 include in the National Geospatial Data Plan an estimate of the savings to the
			 United States that would result from adopting the recommendations in subsection
			 (c).
				(e)Deadline for
			 development of National Geospatial Data PlanNot later than 1 year after funds are made
			 available for this purpose, the Commission shall complete the National
			 Geospatial Data Plan in accordance with this section.
				203.Membership
				(a)Number and
			 appointmentThe Commission shall be composed of the following
			 members:
					(1)The Administrator
			 of the National Geospatial Technology Administration or designee.
					(2)The Director of the Office of Management
			 and Budget or designee.
					(3)The Director of the Office of Science and
			 Technology Policy or designee.
					(4)The Director of the National Economic
			 Council or designee.
					(5)The Director of the National Geospatial
			 Intelligence Agency or designee.
					(6)The Chairman of
			 the Committee on Homeland Security and Governmental Affairs of the Senate or
			 designee.
					(7)The Chairman of
			 the Committee on Oversight and Government Reform of the House of
			 Representatives or designee.
					(8)Eleven citizens
			 with experience in geospatial activities appointed by the President,
			 including—
						(A)two employed in
			 State government;
						(B)two employed in
			 regional or local government;
						(C)one employed in
			 tribal government;
						(D)one employed by a
			 nonprofit organization;
						(E)one employed by a
			 university; and
						(F)four employed by a
			 private geospatial firm.
						(b)Terms
					(1)Federal
			 officialsEach member appointed under subparagraphs (1) through
			 (7) of subsection (a) shall be appointed for the life of the Commission.
					(2)Members
			 appointed by the PresidentEach member appointed under subsection
			 (a)(8) shall be appointed for a term of six years.
					(c)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term.
				(d)Pay and
			 expensesEach member appointed under subsection (a)(8) shall be
			 entitled to $100 a day when performing duties vested in the Commission and
			 reimbursement for necessary expenses incurred in performing those
			 duties.
				(e)Chair and
			 officersThe President shall designate the Chair of the
			 Commission from among the non-Federal members. The Commission may elect from
			 among its members other officers as it considers desirable.
				(f)PersonnelThe
			 Commission may employ a Director, an executive officer, and other technical and
			 administrative personnel as it considers necessary. Without regard to section
			 3709 of the Revised Statues (41 U.S.C. 5) and section 3109, chapters 33 and 51,
			 and subchapter III of chapter 53, of title 5, the Commission may employ, by
			 contract or otherwise, the temporary or intermittent (not more than one year)
			 services of city planners, architects, engineers, appraisers, and other experts
			 or organizations of experts, as may be necessary to carry out its functions.
			 The Commission shall fix the rate of compensation so as not to exceed the rate
			 usual for similar services.
				IIIContractor
			 Performance of Federal Geospatial Activities
			301.PolicyIt is the policy of the United States,
			 consistent with the U.S. Commercial Remote Sensing Policy, to—
				(1)rely to the
			 maximum practical extent on the private sector in the United States for the
			 acquisition of geospatial data; and
				(2)develop a
			 long-term, sustainable relationship with the private geospatial
			 community.
				302.DefinitionsIn this title, the term agency
			 head means the Secretary, the Administrator, or head of a department,
			 agency, or bureau of the Federal Government.
			303.Conversion to
			 contractor performance
				(a)Conversion of
			 activities identified by CommissionEach agency head shall convert, to the
			 maximum extent possible, to performance by private geospatial firms, all
			 activities identified by the National Geospatial Policy Commission for
			 conversion under section 202(b)(2) that are performed by or for the
			 agency.
				(b)Solicitation of
			 offers for contractor performance of eligible activities
					(1)NoticeEach
			 agency head shall issue a notice soliciting offers for the performance of each
			 activity described in subsection (a). The notice shall include a description of
			 qualifications and experience determined by the agency head to be necessary for
			 performance of the activity, and such other criteria as the agency head
			 determines to be appropriate.
					(2)Submission of
			 offersTo be considered for performance of an activity, a private
			 geospatial firm shall submit to the agency head an offer that addresses the
			 criteria described in paragraph (1), including a statement of qualifications
			 and performance data.
					(3)Selection
						(A)First
			 stageOf the private
			 geospatial firms that submit offers under paragraph (2), the agency head shall
			 select the three (or more) private geospatial firms determined by the agency
			 head to be most qualified for performance of the activity, based on the private
			 geospatial firms’ offers and such other information related to the
			 qualifications and experience of the private geospatial firms as the agency
			 head determines to be appropriate.
						(B)Second
			 stageThe agency head shall
			 discuss with each private geospatial firm selected under subparagraph (A)
			 different technologies and professional approaches to furnishing the required
			 services. Based on the discussion, the agency head shall rank each such private
			 geospatial firm in order of most to least qualified.
						(C)Third
			 stageThe agency head shall negotiate with each private
			 geospatial firm determined to be the most qualified to perform the activity
			 required by the agency, for a contract for performance of the activity.
						(D)Final
			 selectionThe agency head shall enter into a contract with each
			 private geospatial firm that, in negotiations under subparagraph (C), agrees to
			 a price determined by the agency head to be fair and reasonable, based on the
			 value of the services to be rendered and the scope, complexity, and specialized
			 nature of the activity.
						(E)Selection of
			 additional firmsIf the
			 agency head cannot enter into a contract with a private geospatial firm under
			 subparagraph (D), the agency head shall determine the next most qualified
			 private geospatial firms for performance of the activity in accordance with
			 subparagraph (A) and enter into discussions and negotiations with such private
			 geospatial firms under subparagraphs (B) and (C), respectively.
						304.Requirement for
			 performance in United States
				(a)Federal
			 contractsAll Federal contracts for performance of a geospatial
			 activity shall include—
					(1)a
			 condition that the geospatial activity be performed in the United States;
			 and
					(2)a
			 written certification that the funds will not be used for geospatial activities
			 performed outside the United States.
					(b)ExceptionsThe
			 requirements of this section shall not apply with respect to a geospatial
			 activity—
					(1)that was converted
			 to performance by a private geospatial firm under section 303 and was
			 previously performed outside the United States by the Federal
			 Government;
					(2)required by law (including a treaty or
			 trade agreement) to be performed outside the United States;
					(3)required by
			 geographical necessity to be performed outside the United States;
					(4)determined by the Administrator after a
			 competitive procurement process under section 303(b) to be unavailable in the
			 United States; or
					(5)for which the President has issued a
			 determination in writing that performance outside of the United States is
			 necessary for national security.
					IVEncouraging
			 Private Enterprise
			401.Findings;
			 purposes
				(a)FindingsCongress finds that the competitive
			 enterprise system, characterized by individual freedom and initiative, is the
			 primary source of the economic strength of the United States, and the Federal
			 Government should not perform geospatial functions better suited for
			 performance by the private sector.
				(b)PurposesThe purpose of this title is to promote the
			 establishment and growth of private geospatial firms in the United States
			 by—
					(1)encouraging the
			 use by the Federal Government of geospatial data, products, technology, and
			 services to accomplish national priorities;
					(2)encouraging the acquisition of geospatial
			 data, products, technology, and services from private geospatial firms;
					(3)encouraging the
			 development, and ensuring the continued employment, of a workforce that will
			 meet future employment demands in the geospatial field; and
					(4)fostering an environment in which all
			 private geospatial firms may compete effectively and grow to their full
			 potential.
					402.Strategy for
			 encouraging Federal use of private geospatial firms
				(a)Development of
			 strategyNot later than one
			 year after the date of the enactment of this Act, the Administrator shall
			 cooperate with private geospatial firms, and any associations composed
			 exclusively of such firms, to develop a comprehensive strategy to encourage and
			 enhance the use of private geospatial firms by Federal agencies and other
			 entities that receive Federal funds, including State and local governmental
			 agencies, universities, nonprofit organizations, and foreign
			 governments.
				(b)Information
			 gatheringIn developing the
			 strategy described in subsection (a), the Administrator shall—
					(1)examine the
			 current role of private geospatial firms, including small businesses, in the
			 economy of the United States;
					(2)States expending
			 Federal funds;
					(3)assess the
			 contribution such firms may make in the future to the growth of the economy of
			 the United States;
					(4)evaluate the efforts of each Federal agency
			 to use private geospatial firms, including the procurement strategies,
			 policies, and methodologies of each Federal agency; and
					(5)assemble
			 statistical information on the use of private geospatial firms by Federal
			 agencies.
					(c)Enhancement of
			 Federal agency use of private geospatial firms
					(1)The Administrator
			 shall develop and communicate to each Federal agency recommendations to
			 encourage and enhance the use by the Federal agency of private geospatial
			 firms.
					(2)The Administrator
			 shall establish training programs and facilitate knowledge sharing among
			 Federal agencies on the use of geospatial data, products, technology, and
			 services and the process for procurement of such activities from the private
			 sector.
					(3)The Administrator
			 shall cooperate with public and private agencies, businesses, and other
			 organizations to disseminate information about the use and application of
			 geospatial data, products, technology, and services, the capabilities of
			 private geospatial firms, and the ways in which private geospatial firms may
			 benefit Federal agencies.
					(d)Advocacy and
			 assistance for private geospatial firms affected by Federal policies and
			 activities
					(1)The Administrator
			 shall receive, and, as appropriate, address or otherwise act upon complaints,
			 criticisms, and suggestions from private geospatial firms regarding the
			 policies and activities of Federal agencies.
					(2)If the policies
			 and activities of a Federal agency affect or may affect private geospatial
			 firms, the Administrator shall represent the views and interests of the private
			 geospatial firms to the Federal agency.
					(3)The Administrator
			 shall make counseling available to private geospatial firms on how to resolve
			 questions and problems concerning the relationship of such firms to the Federal
			 Government.
					(e)Development of
			 standard clauses, contracts, and form licensesThe Administrator shall, in consultation
			 with trade associations and public interest groups, develop and promote
			 standard clauses, contracts, and form licenses for use by the Federal
			 Government in the acquisition of geospatial data.
				(f)Standards for
			 assessment of progressTo
			 evaluate and increase the effectiveness of the strategy, the Administrator
			 shall develop standards (including metrics, benchmarks, and measures of
			 performance) by which to assess—
					(1)the state of
			 geospatial activities in the United States; and
					(2)progress in the
			 development of private geospatial enterprise in the United States.
					VGeospatial
			 Research and Development
			501.PurposesThe purposes of this title are to encourage
			 innovation and entrepreneurship in the geospatial field by—
				(1)promoting the advancement of geospatial
			 products and technologies, and value-added services related to such products
			 and technologies;
				(2)providing an
			 avenue through which new and untested geospatial products and services may be
			 brought to the marketplace.
				502.Definitions
				(a)In this title:
					(1)The term
			 Geospatial Research Plan means the plan developed under section
			 503(a).
					(2)The term
			 research and development—
						(A)means—
							(i)a
			 systematic study directed specifically toward applying new knowledge to meet a
			 recognized need;
							(ii)a systematic application of knowledge
			 toward the production of useful materials, devices, and systems or methods,
			 including design, development, and improvement of prototypes and new processes
			 to meet specific requirements; or
							(iii)development of data, products, technology,
			 or services not currently available in the marketplace and that cannot
			 otherwise be procured commercially through ordinary business channels;
			 and
							(B)may
			 include—
							(i)research in the
			 physical and natural sciences;
							(ii)applied
			 research;
							(iii)technology
			 development; and
							(iv)social science
			 research.
							503.Geospatial
			 Research Plan
				(a)DevelopmentNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator shall develop a plan, to be known as the Geospatial
			 Research Plan, to provide a coordinated and integrated approach to the
			 investment of the United States in geospatial research and development
			 activities in the 5-year period beginning on the date of the issuance of the
			 Plan.
				(b)RequirementsIn
			 the Geospatial Research Plan, the Administrator shall collaborate with a wide
			 range of interested persons to identify and recommend investments in geospatial
			 research and development activities that will—
					(1)facilitate the
			 establishment the National Spatial Data Infrastructure;
					(2)facilitate the
			 maintenance of a current and accurate National Spatial Data
			 Infrastructure;
					(3)enhance the
			 ability to store and archive geospatial data;
					(4)increase public
			 access to and dissemination of stored and archived geospatial data;
					(5)improve sensor and
			 other data collection technologies;
					(6)improve the
			 ability to acquire, visualize, analyze, and apply geospatial data;
					(7)improve the
			 durability and extend the life of geospatial infrastructure;
					(8)address geospatial
			 requirements necessary to meet national needs, Government programs, and
			 emerging public policy issues, including but not limited to—
						(A)protecting and
			 enhancing the environment;
						(B)building and
			 maintaining the physical infrastructure of the United States;
						(C)managing land and
			 real property assets and resources related thereto;
						(D)providing for the
			 national defense and homeland security;
						(E)managing housing
			 and financial services systems;
						(F)producing and
			 utilizing energy in a safe and efficient manner;
						(G)preparing for,
			 responding to, and recovering from natural and anthropogenic
			 emergencies;
						(H)conducting the
			 Census;
						(I)administering the
			 system of justice; and
						(J)providing for new
			 forms of communication; and
						(9)meet any other research and development
			 needs of the Federal Government and geospatial data producers and users.
					(c)Estimated
			 funding levels and benefitIn the Geospatial Research Plan, the
			 Administrator shall describe, for each activity identified under subsection
			 (b)—
					(1)the anticipated
			 annual funding levels for the activity for the period described in subsection
			 (a); and
					(2)the benefit the
			 Administrator expects to gain from the activity by the end of the period
			 described in subsection (a).
					(d)ConsiderationsThe
			 Administrator shall ensure that the Geospatial Research Plan—
					(1)includes and
			 integrates the research and development activities of the National Geospatial
			 Technology Administration;
					(2)defines the
			 respective roles and responsibilities of Federal, State, local, regional,
			 tribal, private sector, academic, and nonprofit institutions in geospatial
			 research and development activities; and
					(3)takes into account
			 the activities of other Federal, State, private sector, and nonprofit
			 institutions, and avoids unnecessary duplication with such activities.
					504.Policy
			 directives for research and development
				(a)Development of
			 policy directivesNot later
			 than 180 days after the date of the enactment of this Act, the Administrator
			 shall develop policy directives for implementation by the Federal Government of
			 geospatial research and development activities through innovative partnerships,
			 cooperative research and development agreements, and other means.
				(b)Contents of
			 policy directivesThe policy directives developed under
			 subsection (a) shall provide for—
					(1)simplified,
			 standardized, and timely solicitations;
					(2)a
			 simplified, standardized funding process that provides for—
						(A)the timely receipt
			 and review of proposals;
						(B)outside peer
			 review of proposals, if appropriate;
						(C)protection of
			 proprietary information provided in proposals;
						(D)selection of
			 awardees;
						(E)retention of data
			 rights generated in the performance of the contract by a business
			 concern;
						(F)transfer of the
			 right to intellectual property provided by the National Geospatial Technology
			 Administration to the private sector partner;
						(G)cost sharing;
			 and
						(H)cost principles
			 and payment schedules;
						(3)ensuring that
			 research and development activities of government, universities, and nonprofit
			 institutions do not duplicate or compete with those of the private sector;
			 and
					(4)the prompt commercialization of the results
			 of geospatial research and development activities.
					(c)Recommendations
			 for legislationThe Administrator shall propose to Congress any
			 recommendations for legislation to authorize innovative partnerships not
			 authorized under existing law.
				505.Annual
			 reportThe Administrator shall
			 submit to appropriate committees of Congress an annual report, in conjunction
			 with the President’s annual budget request as set forth in section 1105 of
			 title 31, United States Code, describing the amount spent in the last completed
			 fiscal year on geospatial research and development and the amount proposed in
			 the current budget for geospatial research and development.
			
